Citation Nr: 1517895	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for major depressive disorder (MDD), to include as secondary to service-connected status left ovarian cyst, status post removal.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006, January 2007, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

When this case was previously before the Board in March 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran changed representatives during the pendency of the appeal.  Initially, she was represented by J. Michael Woods, Attorney.  Subsequently, she appointed the Georgia Department of Veterans Services as her representative.  They are recognized as the current representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim is adjudicated.

In response to the Board's March 2014 remand, the Veteran was afforded a VA examination in September 2014, by a clinical psychologist, in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as there was no evidence of mental health related complaints or interventions during military service.  The VA examiner stated that there were no service records of requests for mental health evaluations or of behavioral problems.  

The Board finds that the September 2014 opinion is inadequate for adjudication purposes.  To this point, the Board notes that in the March 2014 remand, the Board instructed that the Veteran be afforded a VA examination by a physician.  A clinical psychologist, such as the examiner in September 2014, is not a physician.

Moreover, the absence of in-service evidence of disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In addition, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Therefore, the Board finds that the aforementioned rationale is inadequate.

A Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As the March 2014 remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  The Board finds that the claim must be remanded to afford the Veteran a new VA examination with a psychiatrist.

Finally, Dr. T.P.P., M.D., submitted a statement received in October 10, 2014, that was not listed as evidence on the October 17, 2014, supplemental statement of the case (SSOC) nor was it discussed in the reasons and bases of the document.  The AOJ will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 19.31(b) (1) (2013); see also 38 C.F.R. § 19.37(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The electronic claims file must be made available to a psychiatrist for review of the case.  The examining psychiatrist should be requested to review the files and provide an addendum on the following:

(a) whether it is at least as likely as not (probability of 50 percent) that the Veteran's MDD is related to any event in service;

(b) whether it is at least as likely as not (probability of 50 percent) that the Veteran's MDD is proximately due to or the result of the Veteran's service-connected left ovarian cyst, status post removal.

(c) whether it is at least as likely as not (probability of 50 percent) that the Veteran's MDD is aggravated by the Veteran's service-connected left ovarian cyst, status post removal.

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A complete rationale for all opinions would be helpful.  If the examiner is unable to provide a rationale, he or she should explain why. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

